Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Rapoport (J. Natl. Cancer Inst. 2007. 99: 1095-1106) cited in the last Office Action.  Rapoport discloses a mixture comprising encapsulated nanodroplets mixed with a biological sample and adding energy to the mixture to cause at least some of the nanodroplets to form encapsulated microbubbles.  In particular, Rapoport discloses the effect of nano/microbubbles on the ultrasound-mediated cellular uptake of a drug into tumors (“Methods” section on page 1095).  The tumor pieces were placed in a micellular or nanoemulsion comprising the drug loaded into the micelles, wherein the nanoemulsion comprises nanoemulsion droplets (page 1099, left column, second full paragraph; page 1097, left column, first paragraph and right column, second paragraph).  The nanoemulsion droplets read on encapsulated nanodroplets.  Rapoport further discloses placing the tumor containers in a water tank maintained at 37°C (which is a physiologic temperature) and applying ultrasound to the tumor containers (page 1099, left column, second full paragraph).  Heating to physiologic temperatures results in the PFP nanodroplets vaporizing inside the copolymer walls of the nanodroplets, resulting in conversion of the nanodroplets into nano- and/or microbubbles (page 1097, left column, first column). 
Rapoport is concerned with ultrasound-mediated drug uptake in tumors using drug encapsulated in micelles and nano/microbubbles in which there is cavitation activity (oscillation, growth, and collapse of microbubbles) under ultrasound (“Background” and “Methods” sections on page 1095).  However, Rapoport differs from the claimed invention in that Rapoport does not disclose that DNA is sheared when the oscillation and bursting of the microbubbles occurs, wherein the DNA is random, unbiased DNA fragments.  
Schlief (US 5,380,411) is cited in the last Office Action for its teaching of a method for destroying cells, including cells of tumor tissue and plant and animal materials, by subjecting the cells to shock waves or ultrasound in a preparation containing or producing microbubbles (claim 1 of Schlief; column 2, lines 16-17 for the materials treated by the Schlief invention).  The invention of Schlief is applied for the extraction of ingredients from the cells/materials (column 2, lines 10-17 and 27-32).  However, Schlief differs from the claimed invention in that Schlief does not disclose shearing DNA wherein the sheared DNA is random, unbiased DNA fragments.  
Wong (US, 2009/0023597) was cited in the last Office Action for its teachings regarding the use of ultrasound to fragment DNA, recognizing that ultrasound produces a gaseous cavitation (formation of small bubbles) and DNA fragmentation is taught to take place at least in part due to the mechanical stress or shear from the small bubbles (paragraph [0091]).  However, Wong differs from the claimed invention in that Wong does not expressly disclose using encapsulated microbubbles that are formed by adding energy to a mixture comprising encapsulated nanodroplets, and Wong does not expressly disclose that the DNA fragments are random and unbiased.  Fuciarelli (Free Radical Biology & Medicine. 1995. 18(2): 231-238) was cited in the last Office Action for disclosing damage of DNA by the interaction of bubbles and DNA when ultrasonic cavitation of aqueous media takes place (page 231, last paragraph; page 232, second paragraph).  However, Fuciarelli differs from the claimed invention in that Fuciarelli does not expressly disclose using encapsulated microbubbles that are formed by adding energy to a mixture comprising encapsulated nanodroplets, and Fuciarelli does not disclose that the DNA fragments are random and unbiased.
As such, the closest prior art, Rapoport, the reference dealing with ultrasound in combination with microbubbles for destruction of cells/materials for the extraction of materials (Schlief),  and the secondary references pertaining to DNA fragmentation (Wong, Fuciarelli) cited in the last Office Action do not teach or render obvious the claimed invention.
Additionally, as pointed out by Applicant, Ji (US 2014/0242584), cited in the last Office Action to render obvious the extraction of DNA fragments, has an effective filing date that is later than the effective filing date of the instant application, and thus does not qualify as prior art under 35 U.S.C. 102(a)(2).
The terminal disclaimer filed on June 10, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,982,290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The terminal disclaimer has overcome the nonstatutory double patenting rejection over claims 1-21 of U.S. Patent No. 9,982,290 in view of Darfler (US 2005/0014203).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                   

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651